Citation Nr: 9902985	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  95-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right shoulder (major) with a healed 
scar and injury to Muscle Groups I and III, with retained 
foreign body in Muscle Group III, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right leg with healed scars and injury 
to Muscle Group XI, currently evaluated as 10 percent 
disabling.   


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel




INTRODUCTION

The veteran had recognized service from December 1942 to 
November 1945 with the Recognized Guerillas and from November 
1945 to June 1946 with the Regular Philippine Army.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA), Manila, Philippines, 
Regional Office (RO).  This matter was remanded to the RO in 
October 1997 for additional development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained. 

2.  The service-connected residuals of a shrapnel wound to 
the right shoulder with a healed scar and injury to Muscle 
Groups I and III, with a retained foreign body in Muscle 
Group III, are principally manifested by complaints of pain, 
slight limitation of motion to the right shoulder, muscle 
injury to the trapezius muscle and muscle injury to the 
deltoid muscle with a retained foreign body, and a healed, 
nontender, nonadherent, and nondepressed scar on the right 
interscapular area of the right shoulder which is productive 
of a moderately severe muscle disability; the moderately-
severe disability evaluation is elevated to severe to take 
into account the muscle injuries to Muscle Group I and Muscle 
Group III which are in the same anatomical region.  

3.  The service-connected residuals of a shrapnel wound to 
the right leg with healed scars and injury to Muscle Group XI 
are principally manifested by complaints of pain, slight 
limitation of flexion of right knee and slight limitation of 
plantar flexion of the right ankle, muscle injury to the 
gastrocnemius muscle with retained foreign bodies, and three 
healed, nontender, nonadherent, and nondepressed scars on the 
lateral portion of the right leg, which is productive of 
moderate muscle disability.  

4.  The shrapnel injuries of the right shoulder and right leg 
have not rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for 
residuals of a shrapnel wound to the right shoulder with a 
healed scar and injury to Muscle Groups I and III with a 
retained foreign body in Muscle Group III, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.55, 4.56, 4.73, Diagnostic Codes 5301, 5303 (1998); 
38 C.F.R. § 4.55 (1996). 

2.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a shrapnel wound to the right leg 
with healed scars and injury to Muscle Group XI, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.55, 4.56, 4.73, Diagnostic Code 5311 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for residuals of a shrapnel wound to the 
right shoulder (major) with moderate injury to Muscle Group I 
with retained foreign body was established by the RO in 
October 1950.  A 10 percent disability evaluation was 
assigned effective from March 21, 1950.  Service connection 
for residuals of a shrapnel wound to the right leg with 
moderate injury to Muscle Group XII with multiple retained 
foreign bodies was also established by the RO.  A 20 percent 
disability evaluation was assigned effective from March 21, 
1950.  

A June 1946 discharge examination report reveals that the 
veteran sustained a shrapnel wound to the right shoulder and 
right leg in July 1945.  

A September 1950 VA orthopedic examination report indicates 
that the veteran reported being hit by shrapnel in the right 
back and right leg.  He had complaints of pain in the right 
shoulder and right leg.  Examination of the right chest 
revealed that in the middle of the right interscapular space, 
at the level of the scapular spine, there was a smooth, non-
adherent, non-tender, triangular scar which was 3/4 inches by 
1/2 inches which was alleged to be the entrance of a shrapnel 
which was retained in the right chest wall.  Flexion and 
abduction at the right shoulder was to 45 degrees (180 
degrees minus 45 degrees).  Grip of the right hand was only 
half as strong as on the left.  The veteran was right-handed.  
X-ray examination of the right shoulder revealed a metallic 
foreign body, .2 x .3 centimeters in size, close to the 
greater tubercle of the right humerus.

Examination of the right leg revealed that on the lateral 
aspect of the right leg, there were smooth, non-adherent, 
non-tender scars, which were 1/2 inch in diameter, which were 
alleged to be the entrances of the two shrapnels.  There was 
no apparent limitation of motion of the right knee and ankle.  
X-ray examination of the right leg revealed that there were 
several foreign bodies in the soft tissue of the right leg.  
The largest fragment was .3 x .2 centimeters.  

A March 1958 examination report by Dr. P.L. indicates that 
the veteran reported having pain at the site of the shrapnel 
wounds in the right shoulder and leg.  The diagnosis, in 
pertinent part, was imbedded shrapnel fragments of the right 
leg and back below the right scapula, arthritis of the right 
knee joint, and atrophy of the muscles of the right leg.  X-
ray findings did not reveal evidence of arthritis.  

A May 1958 VA examination report reveals that the veteran 
reported having pain in the right back and pain and weakness 
in the right lower extremity.  There was a residual scar of 
the shell fragment wound which was located at the right 
interscapular region, one inch away and medial to the medial 
superior border of the right scapula.  The scar was non-
tender and depressed.  There was muscle injury involving the 
trapezius muscle.  

Examination of the right leg revealed residual scars of 
multiple shell fragment wounds which were located at the 
lateral aspect proximal to the distal portion of the right 
leg.  The scars were non-tender and non-depressed.  There was 
muscle injury involving the peroneus longus.  There was no 
limitation of motion of the joints of the right lower 
extremity.  X-ray examination of the right shoulder revealed 
a tiny metallic foreign body in the soft tissue about level 
with the head of the humerus.  X-ray examination of the right 
knee revealed nothing significant and was essentially normal.  
X-ray examination of the right leg revealed a few tiny 
metallic foreign bodies.  The diagnosis was residuals of a 
shell fragment wound to the right interscapular region and 
the right leg.     

A September 1967 VA examination report indicates that the 
veteran had complaints of pain and numbness in the right 
shoulder and leg.  There was a scar on the right 
interscapular region near the vertebral border of the right 
scapula, which was non-depressed, non-adherent, and non-
painful.  There was muscle injury involving the trapezius 
muscle.  There were multiple scars of the lateral aspect of 
the proximal and distal portions of the right leg which were 
non-depressed, and non-painful.  There was no limitation of 
motion of the right knee or ankle.  

X-ray examination of the right leg revealed at least four 
metallic foreign bodies imbedded in the muscles on the 
posterolateral aspect of the leg, namely the gastrocnemius 
and soleus muscles which belonged to Muscle Group XI.  The 
bones of the right leg appeared normal.  None of the metallic 
foreign bodies appeared imbedded in the bones.  X-ray 
examination of the right shoulder revealed a metallic foreign 
body in the right deltoid muscle which belonged to Muscle 
Group III.  The bones of the right shoulder appeared normal.  

An October 1967 rating decision characterized the service-
connected right shoulder disability as residuals of a 
shrapnel wound of the right shoulder with a healed scar and 
with moderate muscle injury to Muscle Group I and III and a 
metallic foreign body in Muscle Group III.  The RO determined 
that the right shoulder muscle injury, in Muscle Group I and 
Muscle Group III, was productive of moderate disability.  


The RO elevated the moderate muscle disability to moderately-
severe muscle injury under the Diagnostic Code for the major 
muscle group affected pursuant to the provisions of 38 C.F.R. 
§ 4.55.  A 30 percent disability evaluation was assigned 
effective July 31, 1961.  The service-connected right leg 
disability was characterized as residuals of a shrapnel wound 
to the right leg with healed scars and moderate muscle injury 
to Muscle Group XI.  The 10 percent disability evaluation was 
continued.   

A March 1977 VA X-ray examination of the veteran's right 
shoulder revealed a single metallic foreign body imbedded in 
the right deltoid muscle in Muscle Group III and 
osteoarthritis of the acromio-clavicular joint.  X-ray 
examination of the right leg revealed two metallic foreign 
bodies imbedded in the peroneus muscles belonging to Muscle 
Group XII.  

An April 1977 VA examination report indicates that the 
veteran reported having pain, swelling, and limited motion in 
the right shoulder.  he also reported having pain, atrophy, 
weakness, and limited motion in the right lower extremity.  
The veteran had a limp on the right and used a cane for 
additional support.  Range of motion of the right shoulder 
was abduction to 120 degrees, flexion to 125 degrees, 
external rotation to 70 degrees, and internal rotation to 40 
degrees.  Range of motion of the right knee was 10 degrees to 
120 degrees.  There was atrophy of the right thigh and right 
leg.  There was atrophy of the infraspinatus area.  

X-ray examination of the right shoulder was essentially 
negative with respect to the scapula.  There was a metallic 
foreign body in the deltoid muscle on the right.  

There was no evidence of bone destruction or reactive new 
bone production.  X-ray examination of the right leg revealed 
a single metallic foreign body probably imbedded in the 
extensor digitorum longus of the right leg belonging to 
Muscle Group XII and hypertrophic degenerative disease of the 
right knee.  No other abnormal soft tissue or calcific 
densities were seen.  

The diagnosis was a scar on the right interscapular area 
allegedly a residual of a penetrating shrapnel wound with a 
retained metallic foreign body in the deltoid muscle, with 
injury to Muscle Group I, III, and IV; three scars of the 
right leg allegedly due to shrapnel wound with retained 
metallic foreign body in the exterior digitus longus with 
injury to the Muscle Groups XI and XII with limitation of 
motion of the right ankle; and limitation of motion of the 
right shoulder.   

In a January 1994 statement, Dr. P.L. stated that the veteran 
complained of severe pain in the right shoulder, the joints 
of the right arm and elbow, and the right leg and ankle.  The 
veteran had a limp on the right.  He reported having swelling 
and radiating pain in the right shoulder due to the foreign 
bodies.  The veteran also reported having swelling and pain 
in the right leg, ankle, and foot.  The diagnosis was 
residuals of a shrapnel wound of the right shoulder with pain 
of the parts affected and residuals of a shrapnel wound of 
the right leg with hypertrophic degenerative disease of the 
right leg joints and limitation of flexion and extension.   

An April 1994 VA muscle examination report indicates that 
there was a tissue loss in the veteran's right thigh.  The 
mid-thigh circumference was 43 centimeters on the right and 
44 centimeters on the left.  The circumference of the mid-leg 
was 32 centimeters on the right and the left.  There was 
injury to Muscle Group XI of the right leg.  There was muscle 
injury to Muscle Group I and III of the right shoulder.  
There was a healed scar on the right interscapular area 
allegedly received by a shrapnel wound.  It was 1 by 2 
centimeters in diameter and was non-tender, non-depressed, 
and non-adherent.  There were three healed scars on the 
lateral, proximal, and middle portion of the right leg.  The 
scars were .5 by 1 centimeters, 2 by 2 centimeters, and 1 by 
2 centimeters in diameter.  The scars were one and a half 
inches apart and were non-tender, non-adherent, and non-
depressed.  The upper and lower extremities had good muscle 
strength.  

The veteran complained of pain with flexion with both knees, 
with more pain on the right.  He reported having pain in the 
right ankle with dorsiflexion and flexion.  He reported 
having pain with forward flexion and abduction.  There was no 
evidence of muscle hernia.  

X-ray examination of the right leg revealed two small 
metallic foreign bodies in the interosseous muscle of the 
lower third of the leg and healed osteoperiostitis of the 
right fibula.  X-ray examination of the right ankle revealed 
diffuse osteoporosis.  
X-ray examination of the right knee revealed hypertrophic 
degenerative osteoarthritis of both knee joints.  X-ray 
examination of the right shoulder revealed degenerative 
osteoarthritis of the right glenohumeral and 
acromioclavicular joints and a single metallic foreign body 
imbedded in the right deltoid muscle.  

The diagnosis was a healed scar of the right shoulder 
allegedly a residual of a shrapnel wound, with injury to 
Muscle Group I, III and IV with a retained metallic foreign 
body imbedded in the right deltoid muscle with limitation of 
motion of the right shoulder, minimal degenerative 
osteoarthritis of the right glenohumeral and 
acromioclavicular joints, a healed scar of the right leg as a 
residual of a shrapnel wound with injury to Muscle Group XI 
and XII with metallic foreign bodies in the lower 
interosseous muscle of the right leg, diffuse osteoporosis of 
the right ankle, and hypertrophic degenerative osteoarthritis 
of both knee joints.  

An April 1994 VA joints examination report indicates that the 
veteran reported having pain in the right shoulder and in his 
right leg, especially on cold days.  The veteran had a slight 
limp in the right lower extremity.  There was no swelling or 
deformity upon examination.  Range of motion of the right 
shoulder was flexion to 120 degrees, rotation to 70 degrees, 
and abduction to 120 degrees.  Range of motion of the left 
shoulder was flexion to 140 degrees, rotation to 90 degrees, 
and abduction to 140 degrees.  Range of motion of the right 
and left knee was zero degrees to 140 degrees. 

An April 1994 VA scar examination reveals that there were no 
keloid formation, adherence, or herniation of the veteran's 
scars.  There was no inflammation, swelling, depression, 
vascular supply, or ulceration.  There was no limitation of 
motion of the knees, ankles, or hips.  There was a slight 
limitation of motion of the right shoulder.  


A February 1997 VA examination report indicates that the 
veteran reported having pain and tenderness in his right 
shoulder and right leg.  Upon examination, there was no 
swelling or deformities.  There was no impairment of the 
right knee.  Flexion of the right shoulder was zero degrees 
to 80 degrees.  Extension was zero degrees to 80 degrees.  
External rotation was zero to 15 degrees and internal 
rotation was zero to 10 degrees.  Abduction was zero to 100 
degrees.  The diagnosis was gunshot wound to the right 
shoulder and right leg.  The examiner noted that based on the 
veteran's history and the physical examination, the shrapnel 
wound only involved the soft tissue (muscles/skin) with no 
involvement of the bony structures.  

It was noted that limitation of motion and stiffness may be 
due to the veteran's old age and not due to the shrapnel 
wound.  There was no instability, weakness movement, excess 
fatigability, atrophy, or swelling.  The examiner noted that 
the veteran could not work due to age.  The examiner 
concluded that there was no functional loss.  

A March 1998 VA examination report reveals that the veteran 
did not have periods of flare-up of joint disease.  He did 
not use crutches or assistive services except for the 
occasional use of a cane.  He did not use any corrective 
shoes, braces, or shoe inserts.  Examination of the veteran's 
right foot, ankle, and leg revealed that there was a 1 
centimeter by 1 centimeter scar, that was healed and non-
tender, over the lateral aspect of the right ankle.  There 
was full range of motion of the right ankle.  Dorsiflexion 
was to 20 degrees, plantar flexion was to 30 degrees.  There 
were no sensory or motor deficits.  

X-ray examination was negative for a fracture of the tibia or 
fibula.  There were retained foreign bodies in the 
interosseous membrane of the lower third of the right leg in 
the gastrocnemius muscle.  There was slight periosteal 
hypertrophy of the fibular shaft.  There were .5 by .5 
centimeter foreign bodies over the distal one third, lateral 
aspect of the right fibula.  The examiner noted that the 
muscle group penetrated was the distal one third of the 
gastrocnemius of the right calf area.  The diagnosis was 
healed shrapnel wounds of the distal one third of the right 
tibia.  

The examiner noted that the veteran was 88 years old and he 
was as only as strong as his age, and therefore, he would not 
be able to work as gainfully as he would want to.    

A March 1998 VA examination revealed that the veteran had 
full range of motion of the right shoulder.  There was a 1 
centimeter scar, that was healed and nontender, on the 
lateral aspect of the right shoulder.  Range of motion of the 
right shoulder was flexion to 100 degrees, extension to 45 
degrees, abduction to 90 degrees, external rotation to 45 
degrees, and internal rotation to 30 degrees.  There were no 
sensory or motor deficits.  X-ray examination of the right 
shoulder revealed a metallic foreign body in Muscle Group 
III, minimal degenerative arthritis without limitation of 
motion, and osteoporosis.  The diagnosis was healed shrapnel 
wounds of the right shoulder and degenerative osteoarthritis 
of the right shoulder. 

General Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329.  Amendments to these 
regulations became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  62 Fed. Reg. 106, 30235-
30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of the changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237.  

The veteran has been notified of these changes, and was 
provided the new regulations pertaining to those Diagnostic 
Codes under which he was rated by the RO.  The Board notes 
that the ratings assigned to the different disability levels; 
i.e. severe, moderately severe, moderate, and slight, did not 
change.  The definitions of those terms changed as did the 
principals of combining evaluations for such injuries under 
38 C.F.R. §§ 4.55 and 4.56.  The Board finds that no 
substantive changes were made to the provisions of 38 C.F.R. 
§ 4.56 or to Diagnostic Codes 5301, 5303, and 5311.  

Under the former provisions of 38 C.F.R. § 4.55, (a) (1996), 
muscle injuries in the same anatomical region, i.e., shoulder 
girdle and arm, will not be combined, but instead, the rating 
for the major group will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55 (1996).

The revised provisions of 38 C.F.R. § 4.55 provide that there 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions: in the 
case of an ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than that which 
would otherwise be assigned and gnostic code 
5200 will be elevated to the level for unfavorable ankylosis, 
if not already assigned, but the muscle groups themselves 
will not be rated.  38 C.F.R. § 4.55 (1998). 

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  Id.  	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.  Id.  

The revised provisions of §4.56 provide that an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  Id.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Id.  Under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  Id.  

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Id.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  History includes service department records or 
other evidence of in-service treatment for the wound and a 
record of a consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  Id.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue and some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.  



A moderately severe muscle disability is a type of injury 
resulting from a through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3).  History includes service department records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound and a record of consistent complaints 
of cardinal signs and symptoms of muscle disability; and, if 
present, evidence of inability to keep up with work 
requirements.  Id.  Objective findings include an entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups; indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; and tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  Id.
A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  

History includes service department records or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Id.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Id.  


Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1998), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  

The Board notes that the Court, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), held that conditions are to be rated 
separately under unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  Thus, where manifestations such as symptomatic 
scarring, bone or joint deformity or limitation of motion, 
and/or nerve involvement are present, VA must assess whether 
such are, in fact, separately compensable. 

The provisions of 38 C.F.R. § 4.40 state that a disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  

In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1998). 

Analysis

Residuals of a Shrapnel Wound to the 
Right Shoulder with a Scar and Injury to 
Muscle Groups I and III, with a Retained 
Foreign Body in Muscle Group III

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that the facts have been 
properly developed.  The veteran was afforded VA examinations 
in 1994, 1997, and 1998.  No further assistance is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  

The service-connected residuals of a shrapnel wound to the 
right shoulder with a healed scar and injury to Muscle Groups 
I and III with retained foreign body in Muscle Group III, are 
rated under 38 C.F.R. § 4.73, Diagnostic Code 5301, Muscle 
Group I, extrinsic muscles of the shoulder girdle (Trapezius, 
levator scapulae, and serratus magnus), whose functions 
include upward rotation of the scapula and elevation of the 
arm above shoulder level.  Under the provisions of Diagnostic 
Code 5301, a noncompensable rating will be assigned for 
slight muscle injury to the dominant or non-dominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5301.  

A 10 percent rating is assigned for moderate muscle injury to 
the dominant or non-dominant extremity.  Id.  A 20 percent 
rating is warranted for moderately severe muscle injury to 
the nondominant extremity and a 30 percent evaluation is 
warranted for moderately severe muscle injury to the dominant 
extremity.  Id.  A 30 percent rating is assigned for severe 
muscle injury to the nondominant extremity and a 40 percent 
evaluation is warranted for severe muscle injury to the 
dominant extremity.  Id.  

The service-connected residuals of a shrapnel wound to the 
right shoulder with a healed scar and injury to Muscle Groups 
I and III with retained foreign body in Muscle Group III, are 
also rated under 38 C.F.R. § 4.73, Diagnostic Code 5303, 
Muscle Group III, Intrinsic muscles of the shoulder girdle, 
(pectoralis major I (clavicular) and deltoid) whose functions 
include elevation and abduction of the arm to the level of 
the shoulder, action with Muscle Group II in forward and 
backward swing of the arm.  

Under the provisions of Diagnostic Code 5303, a 
noncompensable rating will be assigned for slight muscle 
injury to the dominant or non-dominant extremity.  38 C.F.R. 
§ 4.73, Diagnostic Code 5303.  A 20 percent rating is 
assigned for moderate muscle injury to the dominant or non-
dominant extremity.  Id.  A 20 percent rating is warranted 
for a moderately severe muscle injury to the nondominant or 
dominant extremity and a 30 percent evaluation is warranted 
for moderately-severe injury to the dominant extremity.  Id.  
A 30 percent rating is assigned for severe muscle injury to 
the nondominant extremity and a 40 percent evaluation is 
warranted for severe muscle injury to the dominant extremity.  
Id.  The Board points out that the veteran's right upper 
extremity is his dominant extremity.  

In the instant case, the historical review of the veteran's 
disability must begin with the 1950 post-service VA 
examination, as service records only note that the veteran 
sustained a shrapnel wound to the right shoulder in 1945.  
The medical evidence shows that the shrapnel fragment injured 
the veteran's trapezius muscle and in the deltoid muscle; the 
fragment is currently retained in the deltoid muscle.  

The September 1950 VA examination report indicates that the 
veteran reported having pain in the right shoulder.  He had a 
residual scar located at the right interscapular region, 
which was smooth, non-tender and non-adherent.  The scar was 
3/4 inch by 1/2 inch in size.  The veteran had a limitation 
of flexion and abduction of the right shoulder to 45 degrees.  
Grip of his right hand was only half as compared to the left.  
X-ray examination revealed that there was a metallic foreign 
body close to the greater tubercle of the right humerus.  

A May 1958 VA examination report indicates that the veteran 
had muscle injury involving the trapezius muscle.  A 
September 1967 VA X-ray examination report indicates that the 
veteran had a metallic foreign body in his right deltoid 
muscle.  The bones of the right shoulder appeared normal.  
The evidence of record shows that the veteran had consistent 
complaints of pain and limitation of motion of the right 
shoulder.  

The recent medical evidence of record shows that upon VA 
examination in April 1994, October 1997, and March 1998, the 
veteran's upper extremities had good strength.  There was no 
evidence of muscle hernia.  There were no sensory or motor 
deficits.  Upon VA examination in April 1994, range of motion 
of the right shoulder was flexion to 120 degrees, rotation to 
70 degrees, and abduction to 120 degrees.  There was no 
deformity or swelling upon examination.  

Upon VA examination in February 1997, flexion and extension 
of the right shoulder was to 80 degrees.  External rotation 
was to 15 degrees and internal rotation was to 10 degrees.  
Abduction was to 100 degrees.  The examiner noted that based 
on the veteran's history and the physical examination, the 
shrapnel wound only involved the soft tissue (muscles/skin) 
with no involvement of the bony structures.  The examiner 
noted that the limitation of motion and stiffness may be due 
to the veteran's old age and not due to the shrapnel wound.  
There was no instability, weakness movement, excess 
fatigability, atrophy, or swelling.  The examiner noted that 
the veteran could not work due to age.  The examiner 
concluded that there was no functional loss.  

The March 1998 VA examination report indicates that range of 
motion of the right shoulder was flexion to 100 degrees, 
extension to 45 degrees, abduction to 90 degrees, external 
rotation to 45 degrees, and internal rotation to 30 degrees.  
There were no sensory or motor deficits.  X-ray examination 
of the right shoulder revealed a .5 by .5 centimeter metallic 
foreign body in Muscle Group III, minimal degenerative 
arthritis without limitation of motion, and osteoporosis.  
The diagnosis was healed shrapnel wounds of the right 
shoulder and degenerative osteoarthritis of the right 
shoulder.  The examiner noted that the veteran was 88 years 
old and he was only as strong as his age, and therefore, he 
would not be able to work as gainfully as he wanted.  

The medical evidence of record does not show evidence of loss 
of deep fascia or muscle substance; impairment of muscle 
tonus; loss of normal firm resistance of muscles; soft, 
flabby muscles in the wound area; or abnormal muscle swelling 
or hardening in contraction.  There is no evidence of 
adhesion of a scar to the scapula, diminished muscle 
excitability, or visible or measurable atrophy.  There is no 
evidence showing that the shrapnel injured the bones of the 
right shoulder or evidence of shattering bone fractures or 
open comminuted fractures.  There is no evidence of 
intermuscular binding or scarring or evidence of ragged, 
depressed, or adherent scars.  

As noted above, the evidence does show that the track of the 
shrapnel fragment was through two muscle groups.  The 
trapezius muscle of Muscle Group I and the deltoid muscle of 
Muscle Group III were injured.  The veteran has consistently 
complained of pain and limitation of motion in the right 
shoulder.  Thus, the Board finds that the post-service 
findings relevant to muscle damage clearly describe the level 
of disability contemplated as moderately-severe and a 30 
percent evaluation is warranted.  38 C.F.R. § 4.73, 
Diagnostic Code 5301. 

The evidence of record shows that the veteran sustained 
muscle injury to Muscle Group III as a result of the shrapnel 
wound to the right shoulder.  The evidence shows that he has 
a retained metallic foreign body in the deltoid muscle of the 
right shoulder.  

Pursuant to 38 C.F.R. § 4.56, a through-and-through injury 
with muscle damage shall be evaluated as no less than 
moderate for each group of muscles damaged.  Thus, a 20 
percent disability evaluation is warranted under Diagnostic 
Code 5303 for muscle injury to Muscle Group III.  See 
38 C.F.R. § 4.73, Diagnostic Code 5303.  

However, the former and revised provisions of 38 C.F.R. 
§ 4.55 must be considered since Muscle Group I and Muscle 
Group III act upon the same joint, which in this case, is the 
right shoulder joint.  

The former provisions of 38 C.F.R. § 4.55 provide that muscle 
injuries in the same anatomical region, i.e., (1)	 shoulder 
girdle and arm, (2) forearm and hand, (3) pelvic girdle and 
thigh, (4) leg and foot, will not be combined, but instead, 
the rating for the major group will be elevated from moderate 
to moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity. 38 C.F.R. § 4.55.  Under those 
provisions, two or more severe muscle injuries affecting the 
motion (particularly strength of motion) about a single joint 
may be combined, but not in combination to receive more than 
the rating for ankylosis of that joint at an "intermediate" 
angle, except that with severe injuries involving the 
shoulder girdle and arm, the combination may not exceed the 
rating for unfavorable ankylosis of the scapulohumeral joint.  
Id. 

Therefore, under the former provision of 38 C.F.R. § 4.55, 
the 30 percent disability evaluation assigned to the muscle 
injury for Muscle Group I and the 20 percent disability 
evaluation assigned to the muscle injury for Muscle Group III 
can not be combined.  Instead, the muscle injury for Muscle 
Group I will be elevated from moderately-severe to severe.  
Thus, a 40 percent evaluation is warranted under Diagnostic 
Code 5301.  

Under the revised provision of 38 C.F.R. § 4.55, the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except In the present case, Muscle Groups I and Muscle Group III act 
upon the shoulder joint.  Under Diagnostic Code 5200, 
ankylosis of the scapulohumeral articulation, a 50 percent 
evaluation is assigned for unfavorable ankylosis of the major 
extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(1998).  Therefore, a 20 percent evaluation under Diagnostic 
Code 5303 cannot be assigned, in addition to the 30 percent 
evaluation under Diagnostic Code 5301, since the combined 
evaluation under Diagnostic Codes 5301 and 5303 for Muscle 
Groups I and III would be more than 50 percent.   

The Board finds that the revised provisions of 4.55 are more 
favorable to the veteran.  Where the law or regulation 
changes before conclusion of the appeal process, the version 
more favorable to the appellant applies, unless otherwise 
provided.  Karnas v. Derwinski,  1 Vet App 308 (1991).

The evidence of record shows that the residuals of the 
shrapnel wound to the right shoulder may also be rated under 
Diagnostic Code 5201, limitation of motion of the arm, since 
the evidence shows that the service-connected right shoulder 
disability causes limitation of motion of the shoulder and 
arm.  Under Diagnostic Code 5201, a 20 percent rating is 
warranted when motion of the major arm is limited at shoulder 
level and a 30 percent rating is warranted when the motion of 
the major arm is limited to midway between the side and 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998).  A 40 percent evaluation is warranted when motion of 
the major arm is limited to 25 degrees or less from the side.  
Id.  

Review of the record reveals that upon VA examination in 
April 1994, range of motion of the right shoulder was flexion 
to 120 degrees and abduction to 120 degrees.  Upon VA 
examination in February 1997, flexion of the right shoulder 
was to 80 degrees and abduction was to 100 degrees.  Upon VA 
examination in March 1998, flexion of the right shoulder was 
to 100 degrees and abduction was to 90 degrees.  Thus, a 
higher disability evaluation under Diagnostic Code 5201 is 
not warranted, since the veteran has motion of the right arm 
beyond 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The Board also notes that a separate evaluation under 
Diagnostic Code 5201 is not warranted for limitation of 
motion of the right arm since Diagnostic Code 5301 
contemplates such impairment.  No distinct disability is 
shown to warrant a separate evaluation.  38 C.F.R. § 4.14;  
Esteban, supra.  The veteran is being compensated for the 
limitation of motion of the right arm in the current 40 
percent evaluation under Diagnostic Code 5301.  

There is no medical evidence demonstrating ankylosis of the 
scapulohumeral articulation, impairment of the humerus, or 
impairment of the clavicle and scapula.  The medical evidence 
of record shows that the shrapnel wound to the right shoulder 
damaged the soft tissue of the right shoulder and did not 
damage or injure the bones of the veteran's right shoulder.  
Thus, Diagnostic Code 5220, ankylosis of the scapulohumeral 
articulation, Diagnostic Code 5202, impairment of the 
humerus, and Diagnostic Codes 5203, impairment of the 
clavicle or scapula are not for application.  

The medical evidence shows that the veteran developed 
osteoarthritis of the right acromio-clavicular joint.  The 
April 1994 VA examination report reflects a diagnosis of 
minimal degenerative osteoarthritis of the right glenohumeral 
and acromioclavicular joints.  A March 1998 VA X-ray 
examination revealed minimal degenerative arthritis and 
osteoporosis of the right shoulder.  There is no medical 
evidence showing that the osteoporosis or the degenerative 
arthritis of the right shoulder joint is related to the 
shrapnel wound to the right shoulder.  The medical evidence 
shows that the shrapnel wound to the right shoulder involved 
only the soft tissue of the right shoulder and did not 
involve the bony structures.  The Board points out that there 
was no evidence of osteoporosis or degenerative arthritis 
upon X-ray examination in 1950, 1958, or 1967.  The 
osteoporosis was first detected in 1977.  Thus, the Board 
concludes that Diagnostic Code 5003, degenerative arthritis, 
is not for application.  

The evidence of record shows that the veteran has a scar due 
to the shrapnel wound of the right shoulder.  Under 
Diagnostic Code 7804, superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  

Superficial scars which are poorly nourished with repeated 
ulceration are rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1998).  Other scars are 
ratable on the limitation of the part affected under 38 
C.F.R. § 4.118, Diagnostic Code 7805 (1998). 

The medical evidence shows that the veteran has a scar due to 
the shrapnel wound on the right interscapular area of the 
right shoulder which is 1 centimeter by 2 centimeters in 
diameter.  There is no evidence of repeated ulceration, poor 
nourishment, or pain upon objective demonstration.  
Throughout the entire record, the veteran's right shoulder 
shrapnel wound scar has been nontender, nondepressed and 
nonadherent, resulting in no functional limitations to 
warrant a separate evaluation.  The evidence of record shows 
that the veteran has slight limitation of motion of the right 
shoulder, however, there is no medical evidence showing that 
such limitation of motion is due to the scar.  The Board also 
points out that this limitation of motion of the right 
shoulder is contemplated in the 40 percent evaluation that is 
assigned under Diagnostic Code 5301.  Thus, the Board finds 
that an additional evaluation for the veteran's scar of the 
right shoulder is not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating or an additional 
separate rating.   

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right shoulder joints.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As noted above, the April 1994 VA 
examination report indicates that the veteran had good muscle 
strength in the upper extremities.  

The February 1997 VA examination report indicates that the 
veteran had no functional loss due to the residuals of the 
shrapnel wounds.  There was no evidence of instability, 
weakened movement, excess fatigability, atrophy, or swelling 
upon examination.  The VA examiner noted that the veteran's 
limitation of motion an stiffness may be due his old age and 
that the veteran was unable to work due to his age.  The 
medical evidence of record does show that the veteran 
experiences pain on motion.  The Board points out that this 
pain on motion has been considered in the current evaluation 
and the veteran is being compensated for the pain.  Thus, the 
provisions of 38 C.F.R. § 4.40 or 4.45 do not provide a basis 
for a higher rating.  

The Board notes that the veteran's right shoulder injury has 
not rendered his disability picture unusual or exceptional in 
nature, markedly interfered with employment, or required 
frequent inpatient case as to render impractical the 
application of regular schedular standards, thereby 
precluding a grant of entitlement to an evaluation in excess 
of the currently awarded 40 percent evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).

In summary, a 40 percent disability evaluation is warranted 
for the residuals of a shrapnel wound to the right shoulder 
with a healed scar and injury to Muscle Groups I and III, 
with retained foreign body in Muscle Group III, for the 
reasons described above.  


Residuals of a Shrapnel Wound to the 
Right Leg with Healed Scars and Injury to 
Muscle Group XI

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that the facts have been 
properly developed.  The veteran was afforded VA examinations 
in 1994, 1997, and 1998.  No further assistance is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998).  




The service-connected residuals of a shrapnel wound to the 
right leg, Muscle Group XI, is rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5311, Muscle Group XI, posterior and lateral 
crural muscles and muscles of the calf (triceps surae 
(gastrocnemius and soleus), tibialis posterior, peroneus 
longus, peroneus brevis, flexor hallucis longus, flexor 
digitorum longus, popliteus, and plantaris), whose functions 
include propulsion, plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Under the provisions of Diagnostic Code 5311, a 
noncompensable rating will be assigned for slight muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5311.  A 10 
percent rating is assigned for moderate muscle injury.  Id.  
A 20 percent rating is warranted for moderately severe muscle 
injury.  Id.  A 30 percent evaluation is warranted for severe 
muscle injury.  Id.  

In the instant case, as noted above, the historical review of 
the veteran's disability must begin with the 1950 post-
service examination, as the service records only indicate 
that the veteran sustained a shrapnel wound to the right leg 
in 1945.  The 1950 VA orthopedic examination report indicates 
that the veteran reported having pain in the right leg.  
Examination revealed that there were smooth, non-adherent, 
non-tender scars, 1/2 inch in diameter, on the lateral aspect 
of the right leg.  The scars were alleged to be the entrances 
of the two shrapnels.  There was no apparent limitation of 
motion of the right knee and ankle.  X-ray examination of the 
right leg revealed that there were several foreign bodies in 
the soft tissue of the right leg.  The largest fragment was 
.3 x .2 centimeters.  

A May 1958 VA examination report reveals that the veteran 
reported having pain and weakness in the right lower 
extremity.  There was muscle injury involving the peroneus 
longus on the right.  There was no limitation of motion of 
the joints of the right lower extremity.  X-ray examination 
of the right knee revealed nothing significant and was 
essentially normal.  X-ray examination of the right leg 
revealed a few tiny metallic foreign bodies.  A September 
1967 VA examination report indicates that there was no 
limitation of motion of the right knee or ankle.  

X-ray examination of the right leg revealed metallic foreign 
bodies of the gastrocnemius and soleus muscles.  There was no 
evidence of damage or injury to the bones of the right leg.  
None of the metallic foreign bodies appeared to be imbedded 
in the bones.  An April 1977 VA examination report reflects a 
diagnosis of three scars of the right leg allegedly due to 
shrapnel wound with retained metallic foreign body in the 
exterior digitus longus with injury to the Muscle Groups XI 
and XII with limitation of motion of the right ankle.  There 
was evidence of atrophy of the gastrocnemius muscle and 
slight limitation of motion of the right knee.  

The evidence shows that the veteran has had consistent 
complaints of pain in the right leg.  The recent medical 
evidence of record indicates that the upon VA examination in 
April 1994, February 1997, and March 1998, the veteran 
complained of pain with flexion in the right knee.  He 
reported having pain in the right ankle with dorsiflexion and 
flexion.  There was evidence of atrophy of the right thigh.  
However, the lower extremity had good muscle strength.  There 
was no evidence of muscle hernia.  There was injury to Muscle 
Group XI of the right leg.  There were three healed scars, 
lateral, proximal, and middle of the right leg.  The scars 
were .5 by 1 centimeters, 2 by 2 centimeters, and 1 by 2 
centimeters in diameter.  The scars were one and a half 
inches apart and were non-tender, non-adherent, and non-
depressed.  

The veteran had a slight limp on the right.  There was no 
swelling or deformity upon examination.  The veteran did not 
have periods of flare-up of joint disease.  He did not use 
crutches or assistive service except for occasional use of a 
cane.  He did not use any corrective shoes, braces, or shoe 
inserts.

Upon VA examination in April 1994, range of motion of the 
right and left knee was zero degrees to 140 degrees.  The 
February 1997 VA examination report indicates that there was 
no impairment of the right knee.  The examiner noted that 
based on the veteran's history and the physical examination, 
the shrapnel wound only involved the soft tissue 
(muscles/skin) with no involvement of the bony structures.  
The examiner stated that the limitation of motion and 
stiffness may be due to the veteran's old age and not due to 
the shrapnel wound.  There was no instability, weakness on 
movement, excess fatigability, atrophy, or swelling.  

The examiner noted that the veteran could not work due to 
age.  The examiner concluded that there was no functional 
loss.  

The March 1998 VA examination report indicates that 
dorsiflexion of the right ankle was to 20 degrees, plantar 
flexion was to 30 degrees, immersion was to 10 degrees, and 
aversion was to 10 degrees.  X-ray examination of the right 
leg was normal.  There were foreign bodies in the 
gastrocnemius muscle of the right leg.  The examiner noted 
that the muscle group penetrated was the distal one third of 
the gastrocnemius of the right calf area.  The examiner noted 
that the veteran was 88 years old and he was only as strong 
as his age, and therefore, he would not be able to work as 
gainfully as he would want to.    

The medical evidence of record does not show evidence of loss 
of deep fascia or muscle substance, impairment of muscle 
tonus, loss of normal firm resistance of muscles, soft, 
flabby muscles in the wound area, or abnormal muscle swelling 
or hardening in contraction.  There is no evidence of 
diminished muscle excitability.  There is no evidence showing 
that the shrapnel injured the bones of the right leg or 
evidence of shattering bone fractures or open comminuted 
fractures.  There is no evidence of intermuscular binding or 
scarring or evidence of ragged, depressed, or adherent scars.  
As noted above, the VA examiner noted that there was no 
functional loss due to the muscle injury to the right leg and 
if the veteran had decreased strength and an inability to 
work, it was due to his age, and not due to the muscle 
injury.  

Although the evidence shows that there are multiple foreign 
bodies in the soft tissue of the right leg, the evidence does 
not demonstrate wide damage to the muscle groups of the right 
leg.  Thus, the Board finds that the post-service findings 
relevant to muscle damage clearly do not describe the level 
of disability contemplated as moderately severe and do not 
warrant an evaluation in excess of 10 percent.  38 C.F.R. § 
4.73, Diagnostic Code 5311. 


The veteran's service-connected shrapnel wound to the right 
leg may also be rated under Diagnostic Codes 5260 and 5161, 
limitation of motion of the leg.  Under Diagnostic Code 5260, 
a zero percent evaluation is warranted where flexion is 
limited to 60 degrees, a 10 percent evaluation is assigned 
when flexion is limited to 45 degrees, a 20 percent 
evaluation is assigned when the flexion is limited to 30 
degrees, and a 30 percent evaluation is warranted when 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1998).  

Under Diagnostic Code 5261, a zero percent rating is 
warranted for extension limited to 5 degrees; a 10 percent 
rating is warranted for extension limited to 10 degrees; a 20 
percent rating is assigned for extension limited to 15 
degrees; a 30 percent rating is provided for extension 
limited to 20 degrees; a 40 percent rating is provided for 
extension limited to 30 degrees, and a 50 percent evaluation 
is warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  The normal range of knee 
motion is from zero degrees of extension to 140 degrees of 
flexion. 38 C.F.R. § 4.71 (Plate II) (1998).

The medical evidence of record shows that the veteran has a 
limitation of motion of the right knee.  Upon VA examination 
in April 1977, range of motion of the right knee was 10 
degrees to 120 degrees.  Upon VA examination in April 1994, 
the veteran reported having pain with flexion of the right 
knee.  Range of motion of the right knee was zero to 140 
degrees.  Upon VA examination in February 1997, range of 
motion of the right knee was zero to 120 degrees.  The 
evidence of record does not show that flexion of the right 
knee is limited to 30 degrees or less or that extension of 
the right knee to 15 degrees or more.  Thus, a disability 
evaluation in excess of 10 percent under Diagnostic Codes 
5260 or 5261 is not warranted. 

The Board also notes that a separate evaluation under 
Diagnostic Codes 5260 or 5261 is not warranted for limitation 
of motion of the right knee since Diagnostic Code 5311 
contemplates such impairment.  No distinct disability is 
shown to warrant a separate evaluation.  38 C.F.R. § 4.14;  
Esteban, supra.  The veteran is being compensated for the 
limitation of motion of the right knee in the current 10 
percent evaluation under Diagnostic Code 5311.  

The veteran's service-connected shrapnel wounds to the right 
leg may also be rated under Diagnostic Code 5271, limited 
motion of the ankle.  Under this diagnostic code, a 10 
percent rating is warranted for moderate limitation of 
motion; a 20 percent rating is warranted for marked 
limitation of motion. 38 C.F.R. § 4.71(a), Diagnostic Code 
5271 (1998).  The normal range of ankle motion is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71 (Plate II) (1998).

The evidence of record shows that the September 1950 and 
September 1967 VA examinations revealed that there was no 
apparent limitation of motion of the right ankle.  The April 
1977 VA examination report reflects a diagnosis, in pertinent 
part, of limitation of motion of the right ankle.  The 
veteran reported having pain with flexion of the right ankle.  
The March 1998 VA examination report indicates that flexion 
of the right ankle was to 30 degrees.  Dorsiflexion was to 20 
degrees.  The Board concludes marked limitation of motion of 
the right ankle has not been shown by the evidence of record.  
Thus, a disability evaluation in excess of 10 percent is not 
warranted for the service-connected residuals of a shrapnel 
wound to the right leg under the provisions of Diagnostic 
Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The Board also notes that a separate evaluation under 
Diagnostic Codes 5271 is not warranted for limitation of 
motion of the right ankle since Diagnostic Code 5311 
contemplates such impairment.  No distinct disability is 
shown to warrant a separate evaluation.  38 C.F.R. § 4.14;  
Esteban, supra.  The veteran is being compensated for the 
limitation of motion of the right ankle in the current 10 
percent evaluation under Diagnostic Code 5311.  

The medical evidence does not demonstrate ankylosis of the 
ankle, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus, or astragalectomy.  
Thus, the application of Diagnostic Codes 5270, 5272, 5273, 
and 5274 are not for application.  


The medical evidence does not demonstrate that the bones of 
the right leg were damaged by the shrapnel wounds to the 
right leg.  The medical evidence shows that the shrapnel 
wound to the right leg only involved the soft tissue and did 
not involve the bony structures of the right leg.  Thus, 
Diagnostic Code 5257 impairment of the knee, Diagnostic Code 
5259, removal of cartilage from the knee, Diagnostic Code 
5262, impairment of the tibia or fibula, and Diagnostic Code 
5263, genu recurvatum, are not for application.  

The evidence shows that the VA X-ray examination in April 
1994 revealed that the veteran had healed osteoperiostitis of 
the right fibula, diffuse osteoporosis of the right ankle, 
and hypertrophic degenerative osteoarthritis of the knees.  
However, review of the record reveals that the shrapnel 
wounds to the right leg did not appear to affect the bones of 
the right leg, including the knee and the ankle.  As noted 
above, the September 1950 VA examination report indicates 
that there were several metallic foreign bodies in the soft 
tissue of the right leg.  A May 1958 VA examination report 
indicates that X-ray examination of the right knee was 
essentially normal.  

A September 1967 VA examination report indicates that the X-
ray examination of the right leg revealed that the bones of 
the right leg appeared normal.  None of the metallic foreign 
bodies appeared to be imbedded in the bones.  A March 1958 
examination report by Dr. P.L. indicates that the veteran had 
arthritis of the right knee; however, this diagnosis is not 
supported by X-ray findings.  The evidence of record shows 
that hypertrophic degenerative disease of the right knee was 
first detected, upon X-ray examination, in April 1977, over 
thirty years after the veteran sustained the shrapnel wound.  
There is no medical evidence of record that relates that 
degenerative osteoarthritis of the right knee joint or the 
osteoporosis of the right ankle to the shrapnel wound of the 
right leg.  Thus, the Board concludes that Diagnostic Code 
5003, degenerative arthritis, is not for application.  

The medical evidence of record shows that the veteran has 
residual scars due to the shrapnel wound of the right leg.  
Under Diagnostic Code 7804, superficial scars which are 
tender and painful on objective demonstration warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Superficial scars which are poorly nourished with repeated 
ulceration are rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Other scars are ratable on 
the limitation of the part affected under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.   

The medical evidence demonstrates that the veteran has three 
healed scars on the lateral, proximal, and middle portion of 
the right leg.  The scars were nontender, nonadherent, and 
nondepressed.  There is no evidence of repeated ulceration, 
poor nourishment, or pain upon objective demonstration.  
Throughout the entire record, the veteran's right leg 
shrapnel wound scars have been nontender, nondepressed and 
nonadherent, resulting in no functional limitations to 
warrant a separate evaluation.  

The evidence of record shows that the veteran has slight 
limitation of motion of the right knee and right ankle, 
however, there is no medical evidence showing that such 
limitation of motion is due to the scar.  The Board also 
points out that this limitation of motion of the right knee 
and right ankle is contemplated in the 10 percent evaluation 
that is assigned under Diagnostic Code 5311.  Thus, the Board 
finds that an additional evaluation for the veteran's scars 
of the right leg is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no provision upon which to assign a 
higher rating or a separate, additional rating.   

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right knee and ankle.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The evidence of record shows that the April 
1994 VA examination report indicated that the veteran had 
some atrophy of the right thigh.  However, the examination 
report also noted that the veteran had good muscle strength.  

The February 1997 VA examination report indicates that the 
veteran had no functional loss due to the residuals of the 
shrapnel wounds.  There was no evidence of instability, 
weakened movement, excess fatigability, atrophy, or swelling 
upon examination.  The VA examiner noted that the veteran's 
limitation of motion and stiffness may be due his old age and 
that the veteran was unable to work due to his age.  

The March 1998 VA examination report indicates that the 
veteran did not have flare-ups of joint disease.  The 
examiner indicated that the veteran was only as strong as his 
age and therefore, he would not be able to work as gainfully 
as he would want.  The evidence of record does show that the 
veteran experiences pain on motion of the right leg.  The 
Board points out that this pain on motion has been considered 
in the current evaluation and the veteran is being 
compensated for the pain.  Thus, the provisions of 38 C.F.R. 
§ 4.40 or 4.45 do not provide a basis for a higher rating.  

The Board notes that the veteran's right lower extremity 
injury has not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care, as to render impractical 
the application of regular schedular standards, thereby 
precluding a grant of entitlement to an increased evaluation 
on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

In summary, a disability evaluation in excess of 10 percent 
is not warranted for residuals of a shrapnel wound to the 
right leg with healed scars and injury to Muscle Group XI, 
for the reasons described above.  


ORDER

Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right shoulder with a healed scar and 
injury to Muscle Groups I and III, with retained foreign body 
in Muscle Group III, is granted, subject to the criteria 
governing the payments of monetary benefits.  

Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right leg with healed scars and injury 
to Muscle Group XI is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 32 -


